 In the Matterof MAXINS SAND &GRAVEL CO.,INC., EMPLOYERandGENERAL DRIVERS,CHAUFFEURS,WAREHOUSEMEN AND HELPERS OFAMERICA, INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN AND HELPERS OF AMERICA,LOCAL No. 886, AFL,,PETITIONERCase No. 16-RC-345.-Decided July 15, 1949DECISIONANDORDERUpon a petition duly filed, a hearing in this case was held at Okla-homa City, Oklahoma, on March 15, 1949,. before Evert P. Rhea,,hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.The Employer appeared specially at the hearing for the limitedpurpose of contesting jurisdiction and movedto dismissthe petitionon that ground.For the reasons hereinafter stated, the motion isgranted.Upon the entire record in this case, the Board finds:1.The Employer, an Arkansas corporation, is engaged at a plantin Oklahoma City, Oklahoma, in the processing, manufacture,and saleof ready-mix concrete, sand, and gravel.During 1948 the Employerpurchased equipment and raw materials valued at $367,000, 20 percentor approximately $72,000 worth of which represents purchases mad'a"innKansas ofcement, a component part of the ready-mix concrete manu-factured by the Employer. In 1948 the Employer's sales amounted to$750,000, including concrete sales totaling $550,000-$600,000, the re-mainder being sales of sand and gravel.All sales were made locallyto construction contractors engaged chiefly in city paving and build-ing-construction work.Negligibleamounts ofready-mix concretewere sold to a railroad, and also to a construction company which used.it to repairan airstripat the municipal airport.85 N. L.R. B., No. 37.213 214DECISIONS OF NATIONAL LABOR RELATIONS BOARDInMatter of Blue Diamond Corporation,' et al,the Board refusedto assert jurisdiction over John D. Gregg Company, which received 50percent of its purchases valued at $50,000 from across Statelines, aswell as over other employers receiving substantial amounts of rawmaterials from outside the State and engaged in the sand and gravelbusiness.Consistent with our action there, although we do not findthat the Employer's operations here are wholly unrelated to commerce,we believe that the relationship is remote and that the operations areessentially local in character.The assertion of jurisdiction would not,therefore, effectuate the policies of the Act.Accordingly, we shalldismiss the petition.ORDERUpon the foregoing findings of fact and the entire record in thiscase, the National Labor Relations Board hereby orders that thepetition filed in the instant matter be, and it hereby is, dismissed.MEMBERS HOUSTON and MURDOCK, dissenting :We do not share the view of the majority that the assertionof juris-diction in this case would not effectuate the policies of the Act. It istrue that the Board has in a number of cases refused to assert juris-diction over employers engagedlocallyin businesses which, like thatof the Employer, were closely related to the building and constructionindustry.The Board's decisions in those cases, however, were predi-cated upon one of two premises : either that the volume of goods thatcrossed State lines was too insignificant to change the essentially localcharacter of the business operations involved; 2 or the premise thateven a substantial dollar volume of out-of-State inflow does not trans-form an otherwise essentially local business into an interstate one wheresuch inflow is largely confined to purchases of capitalegwdpment 3181 N. L.It. B. 484.See alsoMatter of Texas Construction MaterialCo., 80 N. L. It. B.1248;Matter of Harvey M. Hanawalt,d/b/a Hanawalt Bros.,80 N. L.It. B. 1302 ;Matterof Knoxville Sangravl Material Company,Inc.,80 N. L. It.B. 1461 ;Matter of HartmanConcrete Materials Company,82 N. L. It. B.1223;Matter of The Southern Company,82 N. L. R.B. 1388.2Thus,inapproximate figures,inMatter of Texas Construction MaterialCo., 80N. L. It. B. 1248, the direct inflow across State lines constituted only 3 percent of thetotal purchases or $13,565 in value;inMatter of Harvey M. Hanawalt, d/b/a HanawaltBros.,80 N. La.R. B. 1302, the direct inflow amounted to 5 percent or $15,7501; inMatterof Knoxville Sangravl Material Company, Inc.,80 N. L. It.B. 1461, the direct inflow wasonly 2 percent or $7,780; whereas inMatter of Hartman Concrete Materials Company, 82N. L. R. B.1223, there was no direct inflow at all;and inMatter of The SouthernCompany,82 N. L. It.B. 1388, the direct inflow of purchases constituted as little as$3,255.46 in value.'See e.g.,Richter Transfer Company,80 N. L. It.B. 1246, where the Board said : "Wedo not believe that the essentially local character of work such as excavation assumes asufficiently interstate aspect merely because capitalequipmentpurchased to engage insuch work may have come from outside the State.Thiscase is distinguishable from.Matter of J. H. PattersonCo., 79 N. L.It. B. 355, which involved a building material supplyibusinesswith a regular and continuous Inflow ofmaterialsfrom without the State forxesale."(Emphasis supplied.) MAKINS SAND & GRAVEL Co., INC.215The refusal of the Board to assert jurisdiction over the John D. GreggCompany in theBlue Diamondcase, in our opinion, was predicatedon the premise last mentioned, and hence that decision, which is reliedupon by the majority, is not controlling in the instant case 4 -Here, asubstantial amount of rawmaterials-cementused in the Employer'sready-mix concrete sales-valued at $72,000 and representing 20 per-cent of total purchases, was shipped from outside the State of Okla-homa.This case, accordingly, falls within the category of cases likeJ.H. Patterson Co.(79 N. L. R. B. 355) involving building materialsupply businesses with a continuous and substantial inflow ofmate-rialsfrom without the State for resale, where we take jurisdiction.54Although the stipulation of facts in that case failed to differentiate between purchasesof equipment and materials,we recognized that out-of-State purchases by a sand andgravel company will of necessity be largely confined to equipment,as sand and gravel arecustomarily produced locally, transportation costs precluding importations from out-of-State sources.6 See alsoMatter of Akron Brick & BlockCo.,79 N. L.R. B. 1253;Matter or ErnestSpickelmier,Edith P. Spickelmier,Carl F. Spickelmier,Fred J.Spickelmier,Betty P. Spickel-mier,and EdithGreer, Partnersd/b/a Spickelmier Company and/or Builders Sand &Gravel Company,83 N. L. R. B. 452.